Exhibit 10.1

 

EXECUTION VERSION

 

AGREEMENT OF TERMINATION

 

THIS AGREEMENT OF TERMINATION (this “Agreement”) shall be effective immediately
as of June 1, 2004 (the “Effective Date”), between DIRECTV, Inc., a California
corporation (“DIRECTV”), as assignee of Hughes Communications Galaxy, Inc.,
Hughes Communications Galaxy, Inc., as predecessor-in-interest (“Hughes”), and
National Rural Telecommunications Cooperative, a District of Columbia
corporation (“NRTC”, and together with DIRECTV and Hughes, the “Parties”), with
reference to the following:

 

WHEREAS, DIRECTV, as assignee of Hughes Communication Galaxy, Inc., Hughes, as
predecessor-in-interest, and NRTC are parties to that certain DBS Distribution
Agreement dated as of April 10, 1992 (as amended to the date hereof, including,
without limitation, on February 14, 1994, the “DBS Distribution Agreement”);

 

WHEREAS, in connection with the settlement of the class action lawsuit brought
by North Central Communications and Iowa Lake Electric Corporation, on behalf of
the plaintiff class certified in the United States District Court for the
Central District of California, Case No. CV00-2117, and NRTC against DIRECTV,
Case Nos. CV99-5666, CV99-8672, CV01-0993 and CV01-8121, NRTC and DIRECTV
entered into that certain New DBS Distribution Agreement pursuant to a Complete
Restatement of Amended Term Sheet effective as of August 5, 2003 (the “New DBS
Distribution Agreement”);

 

WHEREAS, in connection with and in furtherance of the DBS Distribution
Agreement, DIRECTV and NRTC entered into that certain Trademark License
Agreement dated as of September 12, 1994 (the “Trademark Agreement”), and
pursuant to the terms and conditions thereof, such Trademark Agreement shall
automatically terminate upon the termination, for any reason, of the DBS
Distribution Agreement;

 

WHEREAS, DIRECTV and NRTC are parties to that certain Second Revised Seamless
Consumer Agreement, dated as of March 10, 2004 (the “Seamless Consumer
Agreement”); and

 

WHEREAS, pursuant to that certain Memorandum of Agreement dated as of June 1,
2004, by and between DIRECTV and NRTC (the “Memorandum of Agreement”), and in
consideration for the terms and conditions therein and other good and valuable
consideration received thereby, DIRECTV and NRTC terminated each of the DBS
Distribution Agreement, the New DBS Distribution Agreement, the Trademark
Agreement and the Seamless Consumer Agreement, and, in furtherance thereof, the
Parties desire to confirm and memorialize such termination of each the DBS
Distribution Agreement, the New DBS Distribution Agreement, the Trademark
Agreement and the Seamless Consumer Agreement.

 

Capitalized terms used, but not otherwise defined herein, shall have the
respective meanings ascribed to such terms in the Memorandum of Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the premises, terms and conditions
set forth herein, the mutual benefits to be gained by the performance thereof
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

 

1. TERMINATION. Effective as of the date hereof, the Parties hereby mutually
terminate the DBS Distribution Agreement, and NRTC and DIRECTV hereby mutually
terminate each of the New DBS Distribution Agreement, the Trademark Agreement
and the Seamless Consumer Agreement, and such agreements are of no further force
or effect.

 

2. CERTAIN RIGHTS AND OBLIGATIONS CONTINUE. Notwithstanding the foregoing, any
obligations of NRTC to pay any amounts to DIRECTV and/or obligations of NRTC to
receive payments from DIRECTV, which have accrued prior to the date hereof,
shall survive the termination of the DBS Distribution Agreement, the New DBS
Distribution Agreement, the Trademark Agreement and the Seamless Consumer
Agreement.

 

3. MISCELLANEOUS.

 

3.1. LAWS. THIS AGREEMENT HAS BEEN ENTERED INTO IN THE STATE OF CALIFORNIA AND
ALL ISSUES WITH RESPECT TO THE CONSTRUCTION OF THIS AGREEMENT AND THE RIGHTS AND
LIABILITIES OF THE PARTIES SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO ITS CONFLICTS OF
LAW RULES.

 

3.2. INTEGRATION. This Agreement, the Memorandum of Agreement and the other
Definitive Agreements referred to in the Memorandum of Agreement constitute the
entire understanding and agreement of the Parties and replace and supersede all
prior agreements, understandings and commitments, written or oral, between the
Parties with respect to each of the DBS Distribution Agreement, the New DBS
Distribution Agreement, the Trademark Agreement and the Seamless Consumer
Agreement.

 

3.3. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
and by telecopy, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

3.4. HEADINGS. The headings contained in this Agreement are for convenience of
reference only and shall have no effect on the interpretation or operation
hereof.

 

* * * *

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement of Termination
as of the date first set forth above.

 

NATIONAL RURAL TELECOMMUNICATIONS COOPERATIVE

 

/s/ B. R. Phillips III

--------------------------------------------------------------------------------

B. R. Phillips III

President and Chief Executive Officer

DIRECTV, INC.

/s/ Michael W. Palkovic

--------------------------------------------------------------------------------

Michael W. Palkovic

Executive Vice President and Chief Financial Officer

HUGHES COMMUNICATIONS GALAXY, INC.

/s/ Larry D. Hunter

--------------------------------------------------------------------------------

Larry D. Hunter

Senior Vice President and General Counsel

 

S-1

 

[Signature page to Agreement of Termination]